     Case 1:20-cv-00292-JPW-JFS Document 149 Filed 08/11/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PACE-O-MATIC, INC.,       :
                          :                 NO. 20-CV-292
            Plaintiff,    :
                          :                 JUDGE JENNIFER P. WILSON
    v.                    :
                          :
ECKERT, SEAMANS, CHERIN & :
MELLOTT, LLC, MARK S.     :                ELECTRONICALLY FILED
STEWART, AND KEVIN M.     :
SKJOLDAL,                 :
            Defendants.   :



                                   ORDER

      AND NOW, this 11
                    ___th day of _____________,
                                   August       2021, upon consideration of
the Stipulation to Extend Time to Respond to Amended Complaint, it is hereby
ORDERED that Defendants, Eckert Seamans Cherin & Mellott, LLC, Mark S.
Stewart and Kevin M. Skjoldal, have until August 27, 2021 to answer, respond or
otherwise plead to the Amended Complaint of Plaintiff, Pace-O-Matic, Inc., filed
on August 2, 2021 at docket number 145.


                                     BY THE COURT:



                                     _______________________________
                                      s/Jennifer P. Wilson
                                     JENNIFER P. WILSON, U.S.D.J.
